Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The only exception taken by appellant in the Court below, was to the refusal of the Court to instruct the jury, as in case of non-suit, upon the close of the plaintiff’s testimony. If this were an error, it was cured by the introduction of evidence on the part of defendants, which supplied every omission in plaintiff’s case, and conclusively established his right to recover. Smith v. Compton, Jan. T., 1856. The appeal is without merit, and was evidently taken for delay.
Judgment affirmed, with ten per cent, damages, and costs.